Title: To John Adams from James Lovell, 20 August 1779
From: Lovell, James
To: Adams, John


     
      Dear, respected Sir
      Philada. Augst. 20th. 1779
     
     I am to acknowledge the Receipt of your Favors of Decr. 19, Feb. 19 and Feb. 20 the 1st. on the 16th, the two latter yesterday by Mr. Partridge. I ought also to profess myself obliged by your long Letter this day read in Congress dated at Braintree.
     I am quite pleased with finding I had formed a just Opinion of the several Character mentioned in these your Letters to me; And should have readily consented to more than seperating the joint Officers, if any Thing would have answered the Purpose of some here but a downright disgracing of them.
     By Conversation with Mr. S. A. my Scrawls to Portia and a Resolve or two lately sent her you will find the Stage we are at respecting the Business which has caused you Uneasiness while abroad.
     Mr. D—— is discharged from further Attendance, here; and has an Allowance for the Time he has been disgracing us and betraying us to disgrace ourselves. But he is not yet done. He expects to be paid for going again to France after his Papers and for the Time necessary to settlement of his Accounts. That Business relative to you mentioned in one of your public Letters read Today is referred to the Treasury. Be assured you have not an Enemy amongst us; but whether you will hear properly from this quarter hangs on Tomorrow or the next day or the next, &c.
     Though my Heart would be more at Ease if you was in Europe than it is at Present in regard to probable Negociations; yet, I must, in a decided Case, congratulate you on your safe Arrival among your Relations. I presume your little Secretary is with you; and I hope he is in Health, with the whole Circle of your beloved ones.
     The Bearer is 24 Hours earlier upon me than I expected; so that I take up my Pen only that he may not go without a visible Assurance of being with a continued sincere Esteem Sir, your obliged Friend and humble Servant
     
      Jas. Lovell
     
    